NUMBERS 13-12-00085-CR, 13-12-00086-CR,
                         & 13-12-00087-CR

                                    COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI – EDINBURG

                          IN RE GLENN EDWARD CHAMPAGNE


                             On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION
                Before Justices Rodriguez, Benavides, and Perkes
                        Memorandum Opinion Per Curiam1

        Relator, Glenn Edward Champagne, proceeding pro se, filed a petition for writ of

mandamus in the foregoing causes on February 1, 2012, through which he seeks to obtain

credit for time served. We dismiss the petition for writ of mandamus in these causes.2


        1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2
           Relator previously filed a petition for writ of mandamus with this Court raising this same issue. See
generally In re Champagne, Nos. 13-12-00014-CR, 13-12-00015-CR & 13-12-00016-CR, 2012 Tex. App.
LEXIS 453 (Tex. App.—Corpus Christi Jan. 17, 2012, orig. proceeding) (mem. op. per curiam). Relator’s
previous petition for writ of mandamus raised issues pertaining to trial court cause number D-100387-R in
the 260th District Court of Orange County, Texas, appearing in appellate cause number 13-12-00014-CR;
trial court cause number C-159866 in the 317th District Court of Jefferson County, Texas, appearing in
                                     I. TERRITORIAL JURISDICTION

        This Court’s original jurisdiction is governed by section 22.221 of the Texas

Government Code. See TEX. GOV’T CODE ANN. § 22.221 (West 2004). Section 22.221(b)

expressly limits the mandamus jurisdiction of the courts of appeals to writs of mandamus

issued against “a judge of a district or county court in the court of appeals’ district” or

against a “judge of a district court who is acting as a magistrate at a court of inquiry . . . in

the court of appeals district.” See id. § 22.221(b).

        The trial court causes of action at issue in these proceedings arise from Orange

County and Jefferson County. Neither Orange County nor Jefferson County are located

within the territorial jurisdiction of this Court. See TEX. GOV’T CODE ANN. § 22.201(n) (West

Supp. 2010). Accordingly, we do not have territorial jurisdiction to grant the requested

relief. See id. § 22.221(b).

                                   II. ENFORCEMENT JURISDICTION

        Relator has appealed his criminal conviction in trial court cause number D-100387-

R, and his appeal from that conviction was transferred to this Court from the Ninth Court of

Appeals by the Texas Supreme Court as part of its docket equalization activities. See id. §

73.001 (West 2005). This appeal has been docketed herein as cause 13-11-00657-CV. It

is unclear whether, or to what extent, the actions complained of in this mandamus

proceeding are ancillary to or related to relator’s criminal appeal pending in this Court.

See generally In re Richardson, 252 S.W.3d 822, 830 (Tex. App.—Texarkana 2008, orig.

proceeding). In this regard, we note that the documents furnished by relator in this original

appellate cause number 13-12-00015-CR; and trial court cause number D-100390-R in the 260th District
Court of Orange County, Texas, appearing in appellate cause number 13-12-00016-CR. The Honorable
Buddie J. Hahn is the Presiding Judge of the 260th District Court of Orange County, Texas, and the
Honorable Larry Thorne is the Presiding Judge of the 317th District Court of Jefferson County, Texas. The
current petition is entitled “Amend to Mandamus” and references trial court causes D-100387-R and C-
159866, but not D-100390-R, and further references relator’s appeal pending in this Court in appellate cause
13-11-00657-CR.
                                                     2
proceeding include an order issued by the Honorable Buddie J. Hahn on January 18,

2012, stating that relator has been awarded additional time credit by nunc pro tunc

judgment, and we further note that a supplemental clerk’s record containing this order and

the nunc pro tunc judgment has been filed in the criminal appeal.

       We have the statutory authority to issue all writs necessary to enforce our

jurisdiction. See id. § 22.221(a); In re Richardson, 327 S.W.3d 848, 851 (Tex. App.—Fort

Worth 2010, orig. proceeding); In re Phillips, 296 S.W.3d 682, 684 (Tex. App.—El Paso

2009, orig. proceeding).     However, relator has not shown that his requested relief is

necessary to enforce the jurisdiction of this Court insofar as it pertains to his appeal. See

id. § 22.221(a).

                                      III. CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief.     State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at

Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007). Specifically, relator has not

shown either that this Court has jurisdiction to address his complaints or that any of the

requested relief is necessary to enforce our jurisdiction over his pending appeal.

Accordingly, relator’s petition for writ of mandamus in each of these causes is DISMISSED

FOR WANT OF JURISDICTION. See TEX. R. APP. P. 52.8(a).



                                                        PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of February, 2012.


                                             3